AILSHIE, J.,
Concurring in Part and Dissenting in Part. In view of the public importance of this matter and the fact that it is the first of its kind in this court, I deem it my duty *250to briefly express my views.both as to the law and the facts of the case.
I think the press as well as the people generally of this state desire the orderly and unobstructed administration of the laws of the land in this jurisdiction, and for that very reason I deem it important that in this, the first ease of its nature to arise in the state, the law obtaining here should be clearly and definitely stated. If that be done, those who respect the law will observe it, and those who disregard or hold it in contempt will know the consequences of their action. So far as I am aware, no court among English-speaking peoples has ever wholly denied the right or power of the courts to punish for contempt. This power is not given to or assumed by courts for the protection of the judges. They as individuals have the same protection under both the civil and criminal laws that the law gives to every citizen. This power is conferred by the people themselves when they create courts,- and is exercised by the courts as the constituted agencies of society for the preservation and efficient service of that department of government in order that the administration of justice as between litigants, on the one hand, and litigants and the people on the other hand may not be embarrassed, delayed, impeded or swerved from the true course of law and justice by intimidation, charges or threats of any kind. The judicial department of government necessarily occupies a different position- from either of the other departments, and, owing to the nature of its duties, must discharge them chiefly in public sittings and hearings which should be as nearly as possible orderly and free from bias, prejudice, fear or resentment.
There -are well-defined grounds on which there is no dispute -or controversy as to the powers and duties of courts, the whole difficulty arises in this class of cases as -to just where the boundary line lies beyond which the power ceases and the court should not go. It is true that this power may be and sometimes has been abused; it is also true that wherever power is lodged it may be abused, but the possibility or danger of abuse of power is no argument in favor of abolishing all *251power and the agencies exercising the authority of organized society. No one, I presume, would contend for a moment that a court cannot, by summary process, protect itself against an assault and attempt to drive its judges from the bench and break up its sessions. The court could immediately order the arrest and punishment of such person. This is- not an unheard of or improbable thing, as it has actually occurred in 'American courts. Likewise a witness who refuses to testify to material facts in a case may be summarily dealt with. These illustrations merely serve to show that the power does exist beyond all question.
■ The real debatable ground is reached when it comes to dealing with writings, utterances and publications concerning the acts and proceedings of courts and the judges of courts. In that field there is a great diversity of opinion among the courts, lawyers and laymen as well. In this ease I do not consider it necessary to travel into any doubtful or uncertain field of legal speculation, for the reason that the publications are all admitted, and it is clear to me that more than one of them charges the court with corruptly deciding a case against law for political purposes and of becoming a party to a political conspiracy. As I understand the law, it is well settled that to charge a court with venality or corruption in litigation then before the court constitutes contempt, for the reason that it embarrasses, impedes or tends to render more difficult and uncertain the administration of justice in that particular case. Judges are only men vested with the authority of the state for the time being, and they are human like other men. However honest, courageous and just they may be, they are still liable to be prejudiced, whether consciously or unconsciously, one way or the other by such utterances and publications. Again, I presume they, in common with most men, like to merit the esteem, confidence and goodwill of the people and community at large, and to threaten them in advance with the opposition and displeasure of an influential press if they decide a case in favor of a particular litigant, and that if they do so they will be charged and denounced as the tools of the criminal class, while it may -in no *252way affect the final judgment in the case, does most assuredly place an added obstruction and impediment in the way of administering unprejudiced and unbiased judgment in that case. Such charges will constitute as much, if not more, of an obstruction and impediment in the administration of justice if made after a decision has been reached and while a. petition for rehearing is pending. In such case, the petition should be examined and considered and passed upon deliberately and dispassionately. Does any reasonable person suppose for a moment that a court presided over by live human agencies can as easily, fairly and impartially consider an application for a rehearing and the arguments in favor of a reversal or modification of its previous judgment when at the-same time it is laboring under the charge made broadcast that, its original decision was entered through conspiracy -and corruption of the judges, as it could consider such application-if no such charges had been made? This proposition needs no argument with thinking people. What I have already said has reference to charges of corruption on the part of the court made through the press, — it has no reference to cHticism or censure of either the court or the judges of the court. Criticism, censure and protest are lawful.
As I view the matter in the light of our constitution (see. 9, art. 1), there can be no contempt of court in the criticism of the court or its judges for any action taken officially or otherwise. No liability or penalty attaches for “freely speaking, writing and publishing on all subjects,” so long as the privilege is not abused, but the constitution says all persons shall be held “responsible for the abuse of that liberty (Sec. 9, art. 1.) This grants a liberty and not a license; it must be exercised like all other constitutional rights, with due regard to the rights of every other individual and of society at large. The right to acquire and hold property is also a constitutional right, but no one would seriously contend that such guaranty confers any right on the citizen to go out and take the property of another, — it must be lawfully acquired. There is a wide difference between criticism, discussion and arraignment of the acts and conduct of an individual *253•or official on the one hand, and straight-out charges of corruption and crime on the other, — the one falls within the bounds of discussion and debate which is lawful and legitimate; the other comes within the domain of accusation and vituperation, and is unlawful. The one sheds light and intelligence on the subject; the other turns off the light of discussion and reason descends to epithets and generates prejudice alone.
In the case before us, it is clear to me that the defendants are not liable for any criticism they may have indulged in with reference to the court or judges or the court’s decision; neither do I think they could be held for contempt in simply publishing press dispatches of the comments of any one on the decision of this court. In my judgment, in order for a publisher to become liable as for contempt in publishing a press dispatch or news item, the article must first be libelous and contemptuous, and, in the second place, the paper must have in some way used and published it as expressing the publisher’s own sentiments or repeated or reiterated it after it ceased -to be mere news. In other words, there must be something about such a publication to indicate wrongful or malicious purpose in the publication. A news-gathering agency, such as a great daily press, may at times publish news items with no thought or intention of prejudicing, obstructing or embarrassing the administration of justice, although it does have that effect, and still I think the mere publication would be no contempt. After all, so far as I can see in this case, it must get back to the one proposition, namely, that the defendants here passed beyond the mere publication of news items and press dispatches and beyond mere criticism of the court and its judges and beyond arraignment of the court for its action in a ease pending, and have, in unmistakable language, charged the court with such corruption and venality as, if true, should be sufficient to impeaeh every judge on the bench. This falls within the law of contempt as everywhere recognized and observed, and no authority to the contrary has been cited by counsel for the defendants.
*254This brings me to the question as to who is responsible for these publications. Defendants Sheridan and Broxon admit the authorship and responsibility. The defendant Cruzen, however, denies-all responsibility, and denies that he has any interest in the paper in which the publications were made, or influence with the owner or editor thereof. The evidence shows that during the last six or eight months Cruzen has stated and represented to a great many reputable and responsible citizens of the state that he controlled the political policies of the “ Capital News ”; he admits on the witness-stand that he did make such statements and representations, but says they were not true and that they were made for mere “political effect,” and were “political stunts” made for the purpose of gaining advantage for the political cause, policies and interests he was representing. He testifies, among other things, as follows:
“Q. If you did state to any of these gentlemen contained in this agreement of facts that you controlled the ‘Capital News’ and were running it for what there was in it for you, then you were telling them what wasn’t true?
“A. It was a political stunt.
“Q. What?
“A. A political stunt.
“Q. What do you mean by a political stunt?
“A. Well, I was just getting all the water on my wheel I could on my side.
“Q. Will you explain what you mean by getting water on your wheel?
“A. I wanted to get all the votes I could for the crowd I was for.
“Q. If you made that statement, was it true or falseé
“A. It was a political statement.
“Q. You won’t say on oath it wasn’t true, when you made that statement ?
“A. Of course, I realize how this is, -as I say: Of course— you know with politics, if you tell everything you know, you would be in a weak position; you might put it down I ■didn’t tell the truth.....Well, if I made, that statement — ■ *255and I did make it, for I have no recollection of that statement ; they were on the other side.
“Q. Answer my question.....
“A. I don’t remember ever talking to them, although I might; you see—
“Mr. FRASER: If you made the statement, was it true or false ?
“A. Why, it wasn’t true; it was just polities.”
Broxon testifies that he wrote the articles and that they were not dictated or inspired by Cruzen, and that he did not take instructions or receive directions in any matter from Cruzen. Cruzen denies that he ever saw the articles or knew anything of them until after they were published and he saw them in the paper. In this state of the evidence, we are obliged to either believe the statements and representations he made during a political campaign and disbelieve his testimony, or else take the evidence here given under oath and assume that he was making false statements and representations during the campaign in order to further and advance the claims and interests of a political organization of which he was a leading spirit. In cases of this kind, the evidence should be clear and convincing in order to justify a court in punishing for contempt. I cannot think the evidence produced makes a case against Cruzen. It is not shown by the proofs that he owns any interest in the paper or controls its policy in any matter, or that he inspired, the articles in question or knew of them prior to their appearance in the paper. I therefore dissent from the conclusion of my associates in finding Cruzen guilty of contempt.
As to the defendants Sheridan and Broxon, the evidence shows that they have overstepped the bounds of the law in so far as they charged the court in a pending case with corruption and criminal motives in hearing and deciding the case. In this they clearly passed beyond the constitutional right of free speech and a free press. On the other hand, I do not think there was any contempt or infraction of the law in publishing the news and press dispatches and critieis*256ing the court or any of its judges, or taking issue with the court in its reasoning or conclusions.
This brings me to a consideration of the penalty which ought to be imposed in this ease, and here I am again unable to agree with my associates. I think the penalty too severe, and dissent from that part of the judgment ordering the defendants’ imprisonment. There is no way provided by law whereby a case of this kind can be tried and punishment inflicted except by the judges of the court in which the contempt was committed. For this very reason I think the court should be extremely careful not to inflict any penalty which can carry with it the least inference of the arbitrary exercise of its power or that might seem disproportionate to the offense committed. The real grounds for any contempt proceeding of this kind is the preservation of the fair and orderly administration of justice and the authority of the duly constituted tribunal for that purpose, and the assertion and maintenance of that authority is the chief object of such proceedings rather than to mete out that which in the criminal law might be regarded as an adequate and commensurate punishment. These defendants have never previously been before the court on such a charge, and the offense in this case was committed in the heat and excitement of an unusual, if not unparalleled, political contest, and while that is not a justification, it is to my mind a mitigating circumstance worthy of consideration. In the anxiety to win in such contests men sometimes do things their own more deliberate judgment would disapprove and condemn. I think a reasonable fine against the defendants Sheridan and Broxon is all that should be imposed in this ease, and I accordingly dissent from the judgment of imprisonment. *